COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Denitra Sherrelle Green v. The State of Texas

Appellate case number:     01-16-00398-CR

Trial court case number: 1412121

Trial court:               179th District Court of Harris County

        Appellant’s court-appointed counsel has filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a form motion requesting access to a copy of the appellate record
for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313,
315, 318–20 (Tex. Crim. App. 2014). Appellant further requests a 90-day extension of time to file
her pro se response to counsel’s Anders brief
       Appellant’s request for a copy of the record is dismissed as moot because appellant’s
appointed counsel averred in her Anders brief that she would serve a “complete copy of the record”
to appellant “on approximately October 14, 2016.”
       Appellant’s request for an extension of time to file her pro se response is granted in part.
Appellant’s brief shall be due within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland_
                      Acting individually


Date: December 6, 2016